Citation Nr: 1531411	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss from April 10, 2012, including a restoration of the prior 10 percent disability rating, and an increased disability rating in excess of 40 percent from October 18, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to February 1946.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2012 rating decision reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 10 percent to 0 percent, effective April 10, 2012.  

2.  As of April 10, 2012, the 10 percent disability rating for the Veteran's service-connected bilateral hearing loss had been in effect for less than five years.  

3.  Upon examination in April 2012, the Veteran had level VIII hearing in the right ear and level I hearing in the left ear, which results in a disability rating of 0 percent.  

4.  Upon examination in December 2013, the Veteran had level VIII hearing in the right ear and level I hearing in the left ear, which results in a disability rating of 0 percent.  

5.  Upon examination in October 2014, the Veteran had level IX hearing in the right ear and level V hearing in the left ear, which results in a disability rating of 40 percent.  

6.  The Veteran does not have exceptional patterns of hearing impairment.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss from April 10, 2012, including a restoration of the prior 10 percent disability rating, and an increased disability rating in excess of 40 percent from October 18, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim on appeal stems from his February 2012 claim of entitlement to an increased disability rating for bilateral hearing loss.  Regarding claims for increased disability ratings, claimants are entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was previously provided to the Veteran in a March 2012 notice letter.  

Regarding the reduction of the Veteran's assigned disability rating for bilateral hearing loss, the Board notes that a rating reduction generally requires compliance with particular notification procedures under the law that require that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i) (2014).  However, because the July 2012 RO decision which effected the reduction from 10 percent to 0 percent for bilateral hearing loss also granted a 10 percent disability rating for tinnitus, the decision did not lower the Veteran's overall combined disability evaluation or result in discontinuance of compensation; therefore, the particular notification procedures regarding rating reductions do not apply in this case.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also VAOPGCPREC 71-91 (Nov. 1991).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, and lay statements.  

VA provided relevant examinations in April 2012, December 2013, and October 2014.  The examinations and opinions are adequate regarding the Veteran's hearing loss because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

To the extent that the Veteran reported on several occasions that he planned to submit private treatment records following an appointment with a private audiologist, the Board notes that he was granted several extensions in order to do so, but did not ever submit such records, neither did he authorize VA to obtain any outstanding private treatment records on his behalf.  The duty to assist is not always a one-way street; if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Veteran was afforded regular adequate VA examinations which document the severity of his hearing loss disability.  Therefore, a remand is not required to obtain any outstanding private audiology treatment records, as this would only serve to further delay adjudication of the Veteran's claim on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Disability Rating/Reduction - Bilateral Hearing Loss

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).  

However, as noted above in the introduction, the reduction in rating of the Veteran's service-connected bilateral hearing loss from 10 percent to 0 percent disabling, effective April 10, 2012, did not result in a reduction in the amount of compensation payable to the Veteran because the RO simultaneously granted a 10 percent disability rating for service-connected tinnitus.  As such, 38 C.F.R. § 3.105(e) does not apply.  See Tatum, 24 Vet. App. at 145; see also VAOPGCPREC 71-91.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2014); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 10 percent rating for the Veteran's service-connected bilateral hearing loss was in effect for less than five years at the time of reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Rather, as regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  

Nevertheless, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.  

The Veteran's bilateral hearing loss disability is variously rated as 10 percent disabling prior to April 10, 2012; 0 percent disabling prior to October 18, 2014; and as 40 percent disabling thereafter, under 38 C.F.R. § 4.85, DC 6100 (2014).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment; however, the Board notes that the Veteran has not displayed exceptional patterns of hearing loss at any point during the appeal period.  See 38 C.F.R. § 4.86 (2014).  As such, the regulations pertaining to exceptional patterns of hearing impairment are inapplicable.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  The Board further notes that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Historically, the Veteran submitted his claim of entitlement to an increased disability rating for bilateral hearing loss in February 2012.  He was afforded a VA audiology examination in April 2012.  The examiner documented the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
25
60
75
75
LEFT
10
15
30
45
60

Speech recognition scores based on the Maryland CNC Test were 44 percent in the right ear and 92 percent in the left ear.  Based on the foregoing results, the examiner diagnosed bilateral hearing loss which had a functional impact upon the Veteran's ordinary conditions of daily life, including the ability to work; specifically, the Veteran reported that he had difficulty hearing conversational speech.  

The Veteran was next afforded a VA audiology examination in December 2013.  The examiner documented the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  

(CONTINUED ON THE FOLLOWING PAGE)



HERTZ

500
1000
2000
3000
4000
RIGHT
10
30
60
85
90
LEFT
10
15
35
50
70

Speech recognition scores based on the Maryland CNC Test were 48 percent in the right ear and 94 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed bilateral hearing loss.  He noted that the Veteran did not report functional impact upon the ordinary conditions of daily life due to hearing loss.  

Most recently, the Veteran was afforded a VA audiology examination in October 2014.  The examiner documented the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
40
65
85
85
LEFT
15
30
45
55
70

Speech recognition scores based on the Maryland CNC Test were 42 percent in the right ear and 74 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed bilateral hearing loss which had a functional impact upon the ordinary conditions of daily life, including the ability to work.  Specifically, the Veteran reported that his hearing loss made it difficult to understand his daughters' voices and to participate in most conversations.  He also noted difficulty with watching television and movies.  

Having considered the evidence of record, and as discussed further below, the Board concludes that the Veteran is not entitled to a compensable disability rating for bilateral hearing loss from April 10, 2012, including a restoration of the prior 10 percent disability rating, or an increased disability rating in excess of 40 percent from October 18, 2014.  

Turning now to the adequate VA audiological examinations of record, to determine the appropriate rating evaluations for the Veteran's bilateral hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The April 2012 VA examination showed that the Veteran's puretone threshold average on the right side was 59 decibels with 44 percent speech discrimination; therefore, Table VI assigns the Roman numeral VIII to the right ear.  The Veteran's left ear puretone threshold average was 38 decibels, with speech discrimination of 92 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear.  Next, DC 6100 directs to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral VIII and the row for Roman numeral I intersect, Table VII reveals that a noncompensable rating of 0 percent is warranted.  

The December 2013 VA examination showed that the Veteran's puretone threshold average on the right side was 66 decibels with 48 percent speech discrimination; therefore, Table VI assigns the Roman numeral VIII to the right ear.  The Veteran's left ear puretone threshold average was 43 decibels, with speech discrimination of 94 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear.  Applying the Roman numerals derived from Table VI to Table VII reveals that a noncompensable rating of 0 percent is warranted.  

The most recent October 2014 VA examination showed that the Veteran's puretone threshold average on the right side was 69 decibels with 42 percent speech discrimination; therefore, Table VI assigns the Roman numeral IX to the right ear.  The Veteran's left ear puretone threshold average was 50 decibels, with speech discrimination of 74 percent; therefore, Table VI indicates the assignment of Roman numeral V for the left ear.  Applying the Roman numerals derived from Table VI to Table VII reveals that a 40 percent disability rating is warranted.  

As noted above, the Veteran has not displayed exceptional patterns of hearing impairment for any period on appeal; therefore, 38 C.F.R. § 4.86 is not for application.  

The Board has also considered the lay evidence of record, including the Veteran's reported difficulty hearing conversational speech and while watching television and movies.  However, the Veteran has not shown that he has specialized training sufficient to identify a worsening level of hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In particular, evidence of worsening hearing loss requires audiometric testing and expertise to determine, rather than lay observation alone.  Additionally, disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after such audiometric evaluations are performed.  Lendenmann, 3 Vet. App. at 349.  Accordingly, lay evidence as to any worsening of the Veteran's service-connected bilateral hearing loss is not competent evidence.  The Board finds the audiometric testing and findings of the VA examinations discussed above to be significantly more probative than the lay evidence of record.  

Based upon the foregoing, the Board concludes that a compensable disability rating for bilateral hearing loss is not warranted from April 10, 2012, including a restoration of the prior 10 percent disability rating.  Likewise, an increased disability rating in excess of 40 percent is not warranted from October 18, 2014.  As the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Additionally, as discussed above, the April 2012 and October 2014 VA examination reports specifically addressed the functional effects of the Veteran's bilateral hearing loss disability as reported by the Veteran; however, none was reported in the December 2013 VA examination.  See Martinak, 21 Vet. App. at 455.  Additionally, the Board has fully considered the Veteran's lay statements that his hearing loss causes difficulty hearing conversational speech and while watching television and movies.  

The Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's reported lay statements documenting his hearing loss relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. § 4.85 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's statements that his hearing loss was becoming a problem in his daily life and that he was having trouble understanding the clarity of other people's speech are factors contemplated in the regulations and schedular rating criteria.  

Additionally, the Veteran had not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this matter for extraschedular consideration.  In the absence of exceptional factors associated specifically with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Board is mindful that the April 2012 and October 2014 VA examination reports documented the Veteran's reports of functional impact on the ordinary conditions of daily life, including the ability to work, the overall evidence of record does not suggest that the Veteran is completely precluded from securing or following a gainful occupation due to his service-connected bilateral hearing loss.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.  


ORDER

A compensable disability rating for bilateral hearing loss from April 10, 2012, including a restoration of the prior 10 percent disability rating, and an increased disability rating in excess of 40 percent from October 18, 2014 is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


